Citation Nr: 1019829	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for L5-S1 spondylolysis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1996 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an July 2006 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the Veteran's claim for an 
increased disability rating for his L5-S1 spondylolysis.

The Veteran failed to appear for a Central Office hearing 
scheduled in April 2010.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
lumbar spine disability has been manifested by subjective 
complaints of pain with impaired range of motion.  The record 
is negative for evidence of thoracolumbar spine forward 
flexion of 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, incapacitating episodes, doctor 
prescribed bedrest, or additional limitation of thoracolumbar 
spine flexion due to pain, weakened movement, excess 
fatigability, incoordination or flare-ups.

2.  The Veteran experiences numbness, with intermittent 
frequency, in his right and left lower extremities associated 
with his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 20 
percent for the orthopedic manifestations of L5-S1 
spondylolysis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.40. 4.45, 4.59, 4.71a, 4.124(a), 
Diagnostic Codes (DCs) 5235-5243, 8520 (2009).

2.  The criteria for a 10 percent rating for numbness in the 
right lower extremity due to spondylolysis are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for a 10 percent rating for numbness in the 
left lower extremity due to spondylolysis are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court for Veterans Appeals (Veteran's Court 
or Court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
Veteran's Court's decision) were not disturbed by the Federal 
Circuit's decision.  

The Veteran was provided with a May 2006 letter in which the 
RO notified him of what evidence was required to substantiate 
his claim for an increased rating for his lumbar spine 
condition.  This letter told him what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  This letter also notified the Veteran that he 
should submit any relevant evidence in his possession.  The 
letter met the duty to provide preadjudication notice the 
Veteran in accordance with Pelegrini.

The May 2006 preadjudication letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate 
his increased rating claim and provided specific examples.  
This letter stated that such evidence should describe how the 
Veteran's disability has gotten worse based upon the author's 
knowledge and personal observations.  It also notified the 
Veteran that he may submit statements from his employers.  A 
July 2009 letter also provided notice with regard to the 
remaining elements outlined in Vazquez-Flores, after the 
initial adjudication of the Veteran's claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, supra.  The 
timing defect with respect to the remaining elements outlined 
in Vazquez-Flores, of which the Veteran was notified in the 
July 2009 correspondence, was cured by readjudication in the 
August 2009 supplemental statement of the case (SSOC).  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(holding timing deficiency was cured by readjudication in a 
supplemental statement of the case).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records have 
been obtained.  He has indicated that he is not receiving 
treatment for his back condition.

The Veteran has been afforded several VA orthopedic 
examinations and sufficient medical opinions have been 
obtained.  Although the Veteran has indicated that he 
disagrees with the disability rating assigned for the instant 
condition, he has not indicated that his symptoms have 
worsened since his last VA examination.  Accordingly, an 
additional examination is not required.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

In a December 2006 statement, the Veteran appears to argue 
that the RO delayed processing his claim to prevent portions 
of the VCAA from being applied to him.  This argument is 
without merit as the VCAA has been applicable to the Veteran 
throughout the course of his appeal.  In addition, there is 
no evidence that the RO delayed processing the instant claim.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of his claim.

Increased Rating 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is 
also considered. Consideration must be given to the ability 
of a veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

The Veteran is currently in receipt of a 20 percent 
disability rating for his lumbar spine disability under 
Diagnostic Code 5239, which pertains to spondylolisthesis.

Lumbosacral and cervical spine disabilities are evaluated 
under the general rating formula for rating diseases and 
injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings apply:  
A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine. 

 A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 100 percent rating is warranted for ankylosis of the entire 
spine.  38 C.F.R. § 4.71a., DCs 5235-5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Each range of motion measurement is to be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(2).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235- 
5243, Note (3).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months and a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months and a 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).

Under the formula associated objective neurologic disability 
is evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).

For impairments related to the sciatic nerve, where paralysis 
is complete, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely), an 80 percent rating is warranted.  Severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent rating.  A 40 percent rating is warranted for 
moderately severe incomplete paralysis.  A 20 percent rating 
is warranted for moderate incomplete paralysis and a 10 
percent rating is warranted for mild incomplete paralysis.  
38 C.F.R. § 4.124a, DC 8520.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he is entitled to an increased 
disability rating for his lumbar spine condition due to the 
daily back pain he experiences.  This pain prevents him for 
sitting or standing for long periods of time and causes sleep 
difficulties.

A June 2006 QTC examination reflects that the Veteran 
complained of back stiffness and constant pain that radiated 
into his left lower extremity.  This pain was described as 
sharp and cramping in nature.  It was relieved by using 
Motrin.  Periods of incapacitation or current treatment were 
denied.  His functional impairments included difficulty 
running or playing with his child.  

Physical examination revealed no evidence of radiating pain 
on movement, muscle spasms or lumbar ankylosis.  Tenderness 
and normal spinal curvatures were noted.  Straight leg 
raising testing was negative bilaterally.  Lumbar spine 
flexion was to 50 degrees, extension was to 20 degrees, 
bilateral lateral flexion was to 25 degrees and bilateral 
rotation was 20 degrees.  Spinal joint function was 
additionally limited by "0 degrees" following repetitive 
use due to pain and lack of endurance but was not 
additionally limited by fatigue, weakness and incoordination.  
His posture and gait were noted to be within normal limits.  
There were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root impairment.

Lower extremity neurological examination conducted during the 
June 2006 QTC examination revealed motor function and sensory 
function that were within normal limits.  Bilateral lower 
extremity knee jerk and ankle jerk reflexes were 1+.  An 
accompanying lumbar spine X-ray showed minimal narrowing at 
L5-S1.  Following this examination, a diagnosis of lumbar 
spine degenerative changes was made.

As noted above, the Veteran has not received any treatment 
for his lumbar spine disability.  Accordingly, after the June 
2006 QTC examination, the next clinical evidence of record 
pertaining to the lumbar spine disability is dated in June 
2009.

A second QTC orthopedic examination was conducted in June 
2009.  The Veteran reported back tightness and constant lower 
back pain that traveled into his buttocks and upper back.  
This pain was described as squeezing, aching and sharp and 
was relieved spontaneously and with pain medications.  
Stiffness, numbness, loss of bladder control, loss of bowel 
control and incapacitation were denied.  

Physical examination was negative for radiating pain on 
movement, muscle spasm, tenderness or ankylosis.  Spinal 
curves were normal.  Leg raising test was positive 
bilaterally.  Thoracolumbar spine flexion was to 90 degrees, 
extension was to 30 degrees, bilateral lateral flexion was to 
30 degrees and bilateral rotation was to 30 degrees.  Joint 
function was additionally limited by pain after repetitive 
use but was not additionally limited by fatigue, weakness, 
lack of endurance or incoordination.  However, there was no 
additional limitation in degree as a result of pain.  There 
were no signs of lumbar intervertebral disc syndrome with 
chronic and permanent nerve root involvement.

Neurological examination conducted by the June 2009 QTC 
examiner found that motor and sensory functions were within 
normal limits.  Lower extremity knee and ankle jerk reflexes 
were 2+.  An accompanying lumbar spine X-ray was found to be 
within normal limits.  Following this examination, a 
diagnosis of spondylolysis at L5-S1 was made.

A rating in excess of 20 percent for a lumbar spine 
disability requires that thoracolumbar spine forward flexion 
be less than 30 degrees or that there be favorable ankylosis 
of the entire thoracolumbar spine.  The clinical evidence of 
record establishes that thoracolumbar spine forward flexion 
was consistently in excess of 30 degrees and was negative for 
spinal ankylosis.  Although the Veteran complained of pain on 
motion and that the June 2009 examiner pushed him to his 
physical limits, neither examiner found that this reported 
pain further impaired thoracolumbar range of motion.  A 
disability rating in excess of 20 percent is therefore not 
warranted for any period during the course of this appeal.  
38 U.S.C.A. § 4.71(a), DCs 5237-5243.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that the Veteran's thoracolumbar pain is 
productive of disuse atrophy, skin changes, or objectively 
demonstrable weakness beyond that already noted and 
considered above.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  


Consideration of a higher rating under the criteria for 
intervertebral disc syndrome is not warranted based upon 
incapacitating episodes.  There is no evidence of physician 
prescribed bedrest or reported periods of incapacitation.  
38 C.F.R. §§ 4.71(a), 4.124(a), DC 5243.

With regard to the Veteran's complaints of radiating pain, 
the June 2006 examiner determined that motor and sensory 
examination was within normal limits.  However, examination 
revealed decreased reflexes, indicative of neurological 
impairment.  Additionally, the June 2009 examiner noted 
objective factors of positive bilateral straight-leg raising.  
As such, application of 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Note (1), requiring separate evaluation of any 
objective neurologic abnormalities, is in order.  

As the Veteran's symptoms are wholly sensory in nature, the 
Board finds that the 10 percent rating is appropriate.  
Although the 2006 examination report shows that the Veteran 
complained of left-sided radiculopathy only, the 2009 
examiner found objective evidence of neurological impairment 
bilaterally, in the form of positive straight leg raising 
tests.  Per the schedule of ratings for the peripheral nerves 
(38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8540), when 
symptoms are bilateral, ratings should be combined with 
application of the bilateral factor.  See 38 C.F.R. § 4.26.  
As such, the Board finds that a 10 percent rating, for each 
lower extremity is appropriate.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by subjective 
complaints of pain and restricted lumbar range of motion as 
detailed above.  No hospitalizations were reported during the 
appellate period.  The rating criteria contemplate these 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him. 38 C.F.R. § 4.16.

Although the Veteran indicated that his back condition causes 
him difficulty sleeping, bending and twisting, he has not 
indicated that it prevents him from working.  The record is 
also negative for evidence that the Veteran is either 
unemployed or unable to work.  Accordingly, further 
consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the orthopedic manifestations of L5-S1 spondylolysis is 
denied.  However, a separate 10 percent rating for sciatic 
nerve involvement of the right lower extremity, and a 
separate 10 percent rating for sciatic nerve involvement of 
the left lower extremity, is granted.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


